DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29, 34-35 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation at least 200%, and the claim also recites at least 800% (since 200 to infinity is a broader range than 800 to infinity) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 28 recites the broad recitation at least 100%, and the claim also recites at least 200% (since 100 to infinity is a broader range than 200 to infinity) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 29 and 34-35 contains the trademark/trade name Lycra.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpsona fabric and, accordingly, the identification/description is indefinite.
Regarding claim 29, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 40, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24, 26-31, 33-34 and 26-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. (US 8,678,225, cited by applicant) in view of Subotsch (WO 2010/048664, cited by applicant).
Janssen discloses a cryogenic liquid storage vessel comprising a composite wall structure, said wall structure comprising the following layers:
(a)    an elastic inner layer (210 from Fig. 5) comprising a polymer fabric impregnated with a cured resin;
(b)    a structural layer (215, 220 and 230 from Fig. 5); and
(c)    an insulating layer (240 and 250 from Fig. 5) disposed between the elastic inner layer and the structural layer; wherein the storage vessel is a Full Containment LNG vessel or a Membrane LNG vessel in which the metal walls of said Full 
and wherein, in use, the elastic inner layer is in direct contact with a cryogenic liquid (column 3, line 21 through column 4, line 8, column 4, line 53 through column 5, line 4, column 5, lines 26-38, column 8, lines 34-56 and Fig. 5).
Janssen does not disclose wherein the elastic inner layer has an elasticity of at least 100%.
Subotsch discloses wherein the elastic inner layer has an elasticity of at least 100% (column 2, line 29 through column 3, line 25, column 4, lines 5-33, column 5, lines 1-4, column 5, lines 25-30, column 6, lines 22-29, column 11, lines 5-10) used as an internal lining of liquid natural gas container for the purpose of providing improved crack resistance (column 2, lines 10-20).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the elastic inner layer has an elasticity of at least 100% in Janssen in order to provide improved crack resistance as taught or suggested by Subotsch.
Janssen discloses wherein the structural layer comprises one or more of concrete, reinforced concrete, carbon fiber, metals, alloys or combinations thereof, wherein the elastic inner layer provides an impervious or substantially impervious barrier to liquid cryogen, wherein the structural layer comprises concrete, wherein the elastic inner layer is in direct contact with the insulating layer and wherein the vessel further comprises a liquid cryogen, such as LNG (column 3, line 21 through column 4, 
Subotsch wherein the elastic inner layer has an elasticity of at least 200%, or at least 400%, or at least 600% or at least 800%, wherein the elastic inner layer has an elasticity of at least 100%, or at least 200% at -196°C, wherein the polymer fabric is one or more of spandex (elastane). Lycra®, block copolymers of polyurethane and polyethylene glycol, silicone rubber, segmented urea/urethane/ether copolymers, fluorinated resins such as perfluoroalkoxy alkanes (PFA), fluorinated ethylene propylene (FEP), or polytetrafluoroethylene (PTFE) optionally in combination with one or more synthetic or natural fibres, for example, nylon, polypropylene or polyethylene, wherein the cured resin comprises polyurethanes, polyureas, acrylic resins, polyester resins, silicone resins, fluorinated resins, for example polyvinylidene fluoride (PVDF) and polytetrafluoroethylene (PTFE), fluorinated silicone resins, epoxy resins or combinations thereof, wherein the cured resin comprises a polyurethane, wherein the polymer fabric comprises one or more of spandex, Lycra® or elastane, wherein the polymer fabric comprises nylon and one or more of spandex. Lycra® or elastane (column 2, line 29 through column 3, line 25, column 4, lines 5-33, column 5, lines 1-4, column 5, lines 25-30, column 6, lines 22-29, column 11, lines 5-10).
Janssen does not specifically disclose wherein the elastic inner layer has a thickness of less than 5000 microns, wherein the elastic inner layer has a thickness from 100 to 5000 microns, wherein the elastic inner layer has a thickness from 100 to 1000 microns.  However, discovering the workable or optimum range/value for a result effective variable is obvious and well within the level of one of ordinary skill in the art 
Janssen does not specifically disclose said storage system comprising a plurality of cryogenic liquid storage vessels.  However, adding a plurality of cryogenic liquid storage vessels is a duplication of parts.  Duplication of parts is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.04).  It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a plurality of cryogenic liquid storage vessels in order to store more liquid gas.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. (US 8,678,225, cited by applicant) in view of Subotsch (WO 2010/048664, cited by applicant), as applied to claims 23-24, 26-31, 33-34 and 26-41 above, and further in view of Lee et al. (US 10,352,499).
Janssen does not disclose wherein the insulating materials comprise one or more of perlite, vermiculite, glass fibres and ceramic fibres.
Lee discloses wherein the insulating materials comprise one or more of perlite, vermiculite, glass fibres and ceramic fibres (claim 11) for use in a liquid natural gas tank (column 1, lines 15-20) for the purpose of providing improved insulation, lower costs and/or reduce the waste of boil-off gas (column 6, lines 3-12).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the insulating materials comprise one or more of perlite, vermiculite, glass fibres and ceramic fibres in Janssen .
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. (US 8,678,225, cited by applicant) in view of Subotsch (WO 2010/048664, cited by applicant), as applied to claims 23-24, 26-31, 33-34 and 26-41 above, and further in view of Verrassi (US 2015/0267866).
Janssen does not disclose wherein the structural layer comprises carbon fiber.
Verrassi disclose wherein the structural layer comprises carbon fiber (paragraphs [0047] – [0051] and Fig. 2) for use in a cryogenic tank containing liquid gas (paragraphs [0041]) for the purpose of providing less mass and a tank devoid of vacuum insulation (paragraphs [0003], [0078]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the structural layer comprises carbon fiber in Janssen in order to provide less mass and a tank devoid of vacuum insulation as taught or suggested by Verrassi.
Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein the polymer fabric comprises nylon and one or more of spandex. Lycra® or elastane.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        




MCM
July 9, 2021